Citation Nr: 1638448	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-11 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana that in relevant part denied service connection for a back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the appeal can be adjudicated.

The Veteran asserts he has a chronic back disability that is due to a motor vehicle accident (MVA) in service.  The MVA is documented in service treatment records, although there is no documentation that the MVA resulted in a back injury.  The AOJ denied service connection because there is no clinical evidence of a current, diagnosed back disability and no documentation of a back injury in service.  The Veteran has not been afforded a VA medical examination.

In his substantive appeal the Veteran asserted that he has been treated at the VA medical center in Shreveport, Louisiana for back problems during the past several years.  These VA treatment records have not been obtained or considered by the AOJ.  If these records show a currently-diagnosed back disorder the Veteran would be entitled to a VA examination to determine whether such disorder is related to the documented MVA is service.  See 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA medical center in Shreveport, Louisiana, as well as any other outstanding treatment records identified by the Veteran.

2.   If the Veteran's VA treatment records, or any other treatment records obtained during the course of the remand, show a diagnosed back disability the Veteran should be afforded a VA medical examination to address his claim for service connection.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the file and examination of the Veteran, the examiner should issue an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a diagnosed back disability that is incurred in or otherwise related to service.  Please explain why or why not.

3.  After completion of the above and any additional development deemed necessary, the claim for service connection for a back disability should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and should be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




